[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 87 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 88 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 89 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 90 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 91 
The fundamental question is whether plaintiff may, in this action, on the facts as stated above, have the amount of its indebtedness to the defendant McFadden determined and then be discharged from further liability to any of the other defendants herein, based on any lien, order or assignment against such indebtedness, by paying the amount thereof into court. The trial court held that plaintiff was to this extent, and to this extent only, entitled to the relief asked for.
The plaintiff sought also to have all claims of the defendants Mack, Fermoile and the Home Bread Company against it, arising out of dealings with McFadden, determined in this action, although such claims were alleged by such defendants to be based in whole or in part on independent demands against plaintiff and, therefore, not to be confined to a participation in the McFadden fund. The trial court refused to restrain the prosecution of the action brought against plaintiff by Mack to recover on his demands, so far as the same was based on plaintiff's independent obligation to pay or to restrain Fermoile from bringing suit against plaintiff on a like claim, with the result that the purpose of the action has failed so far as it sought to obtain an adjudication that Mack and Fermoile had no claims against plaintiff except against the fund, or that the actions brought by them should be restrained. The trial court did not determine whether or not Mack and Fermoile actually had any enforcible *Page 93 
demands against plaintiff based on its independent obligation to pay but left that issue to be determined in their actions at law. The Home Bread Company is enjoined from maintaining its independent action against plaintiff and is thus limited to participation in the McFadden fund.
This action differs from the simple action of interpleader in that the plaintiff and the adverse claimants, the defendants who appeal herein, dispute the total amount due and payable by plaintiff. It has repeatedly been held that when the amount of the debt is not in dispute, when the conflicting claims are to substantially the same debt, when plaintiff stands indifferent between the rival claimants, when the only question in the case arises from the doubtful rights and conflicting claims of the several defendants as between themselves, the real parties in interest are the defendants. Plaintiff may then be discharged from liability by paying the amount of the debt into court, but when the amount of the fund is in dispute and plaintiff does not stand indifferent, interpleader will not lie. (Crane v.McDonald, 118 N.Y. 648, 654.) In Pouch v. PrudentialInsurance Co. (204 N.Y. 281, construing Code Civ. Pro. § 820-a) the strict rules in actions of interpleader were held not to have been relaxed by the legislature by Laws of 1908, chapter 285, relating to such actions. It must, therefore, follow that this action cannot the maintained as an action of interpleader. The amount of the debt is in dispute and plaintiff does not stand indifferent.
It is urged that it may be maintained as an action "in the nature of" an action of interpleader, or as a bill of peace to quiet unnecessary litigation, or on general grounds of equitable jurisdiction. In an action in the nature of an action of interpleader, the plaintiff, as a rule, remains in the case to the end (23 Cyc. 29) and other elements of an equitable natureand subjects of equitable jurisdiction, e.g., the foreclosure of chattel *Page 94 
mortgages, the priority of liens, etc., enter into consideration. (Ostrander v. Weber, 114 N.Y. 95.) Bills of peace usually will not lie until the legal right has been determined in law, and then only to prevent a multiplicity of oppressive suits where the questions are complicated and the litigation may be endless. (Penn. Coal Co. v. D.  H. Canal Co. 31 N.Y. 91; Hale v.Allinson, 188 U.S. 56, pp. 72-74.)
Equitable jurisdiction does not necessarily depend upon an exact relation of the cause of action stated to some definite head of equitable relief, it is true. Thus ANDREWS, J., said inBoard of Supervisors Sar. Co. v. Deyoe (77 N.Y. 219, 226): "The case presents the elements which justify the interposition of a court of equity. It may not be a case of interpleader strictly, or which meets all the definitions of a bill of peace, * * * but it combines, to a greater or less extent, elements of jurisdiction in each of these cases, and the action we think may be sustained without a violation of principle, and withoutinterfering with the substantial rights of the defendants." In the case cited the county was threatened with suit by fifty-three persons claiming $138,631, on seventy-three notes which the complaint alleged were not legal nor valid debts against the county, except to the extent of $20,800.44. By demurrer defendants, the note-holders, admitted that the liability of the county was limited to $20,800.44. No such admission is in this case and it requires a vigorous imagination to see in the claims of the six defendants herein the threatened multiplicity of suits and unnecessary costly litigation which equity would seek by a bill of peace or otherwise to prevent. "Generally speaking, a court of equity will not take cognizance of distinct and separate claims of different persons in one suit, though standing in the same relative situation." (Birkley v. Presgrave, 1 East, 220, 227.)
Plaintiff cannot escape into equity jurisdiction when *Page 95 
relatively unsubstantial rights to equitable relief are balanced against the substantial rights of defendants to have the plaintiff's liability to them determined in law, each in his own action. As well, almost, might any plaintiff, sued or threatened with suit by a half dozen persons on any grounds arising out of the same transaction, bring his action to restrain them all upon payment into court of a sum to be determined in the suit, and compel them to have their rights determined in equity in a single action because "the prevention of a multiplicity of suits is avery favorite object of a court of equity." We should not overlook the fact that plaintiff has, out of a possible six actions, succeeded in restraining but four, and that the entire controversy between the parties is only partially disposed of, for the reason that the amount of the fund is not determined to be the only measure of plaintiff's liability. The inadequacy of equity to dispose of the controversy in a single action is thus apparent.
Questions of practice are not to be decided on principles of raw equity which conflict with precedent, nor are the substantial rights of parties to trial by jury to be sacrificed for mere convenience of debtors or courts. Equity will grant no relief herein for the reason that the remedies at law are adequate to the attainment of justice.
The judgment of the courts below should be reversed and the complaint dismissed, with costs in all courts.
WILLARD BARTLETT, Ch. J., COLLIN and CUDDEBACK, JJ., concur with POUND, J.; CHASE and CARDOZO, JJ., vote for affirmance; HOGAN, J., votes for reversal and new trial.
Judgment reversed, etc. *Page 96